     Case
     Case 7:20-cv-07805-KMK-JCM Document28-1
          7:20-cv-07805-KMK-JCM Document 29 Filed
                                             Filed 03/16/21 Page 11of
                                                   03/15/21 Page   of10
                                                                      10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEGAN MILITELLO, as administrator of the
Estate of Elizabeth Militello, on behalf of herself
and all others similarly situated,

               Plaintiff{s),
                                                             Case No.: 7:20-cv-07805-KMK
V.

CLIENT SERVICES INC.; CSI INTERCO, LLC;
and JOHN DOES 1-25,

               Defendant( s).


                         DISCOVERY CONFIDENTIALITY ORDER

       It appearing that discovery in the above-captioned action 1s likely to involve the

disclosure of confidential information, it is ORDERED as follows:

        1.     Any party to this litigation and any third party shall have the right to designate as

"Confidential" and subject to this Discovery Confidentiality Order any information, document,

or thing, or portion of any document or thing: (a) that contains trade secrets, competitively

sensitive technical, marketing, financial, sales or other confidential business information; or (b)

that contains private or confidential personal information; or (c) that contains information

received in confidence from third parties; or (d) that the producing party otherwise believes in

good faith to be entitled to protection under Rule 26(c)(l)(G) of the Federal Rules of Civil

Procedure. Any party to this litigation or any third party covered by this Discovery

Confidentiality Order, who produces or discloses any Confidential material, including without

limitation any information, document, thing, interrogatory answer, admission, pleading, or

testimony, shall mark the same with the foregoing or similar legend: "CONFIDENTIAL" or

"CONFIDENTIAL - SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER" (hereinafter


                                                  1
   Case
   Case 7:20-cv-07805-KMK-JCM Document28-1
        7:20-cv-07805-KMK-JCM Document 29 Filed
                                           Filed 03/16/21 Page 22 of
                                                 03/15/21 Page    of10
                                                                     10




"Confidential").

       2.      Any party to this litigation and any third party shall have the right to designate as

"Attorneys' Eyes Only" and subject to this Discovery Confidentiality Order any information,

document, or thing, or portion of any document or thing that contains highly sensitive business

or personal information, the disclosure of which is highly likely to cause significant harm to an

individual or to the business or competitive position of the designating party. Any party to this

litigation or any third party who is covered by this Discovery Confidentiality Order, who

produces or discloses any Attorneys' Eyes Only materia~ including without limitation any

information, document, thing, interrogatory answer, admission, pleading, or testimony, shall

mark the same with the foregoing or similar legend: "ATTORNEYS' EYES ONLY" or

"ATTORNEYS' EYES ONLY - SUBJECT TO DISCOVERY CONFIDENTIALITY ORDER"

(hereinafter "Attorneys' Eyes Only"). Insofar as the parties may have exchanged discovery prior

to the date of this Discovery Confidentiality Order that any producing party deems confidential,

the provisions of this Discovery Confidentiality Order shall apply to any and all materials

identified as Confidential or Attorneys' Eyes Only in accordance with the terms herein by either

party within thirty (30) days of the date of the entry of this Discovery Confidentiality Order.

       3.      All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 4, unless and until the

restrictions herein are removed either by written agreement of counsel for the parties, or by

Order of the Court. It is, however, understood that counsel for a party may give advice and

opinions to his or her client solely relating to the above-captioned action based on his or her



                                                 2
   Case
   Case 7:20-cv-07805-KMK-JCM Document28-1
        7:20-cv-07805-KMK-JCM Document 29 Filed
                                           Filed 03/16/21 Page 33 of
                                                 03/15/21 Page    of10
                                                                     10




evaluation of Confidential materia~ provided that such advice and opinions shall not reveal the

content of such Confidential material except by prior written agreement of counsel for the

parties, or by Order of the Court.

       4.      Confidential material and the contents of Confidential material may be disclosed

only to the following individuals under the following conditions:

               a)      Outside counsel (herein defined as any attorney at the parties' outside law

       firms) and relevant in-house counsel for the parties;

               b)      Outside experts or consultants retained by outside counsel for purposes of

       this action, provided they have signed a non-disclosure agreement in the form attached

       hereto as Exhibit A;

               c)      Secretarial, paralegal, clerical, duplicating and data processing personnel

       of the foregoing;

               d)      The Court and court personnel;

               e)      Any deponent may be shown or examined on any information, document

       or thing designated Confidential if it appears that the witness authored or received a copy

       of it, was involved in the subject matter described therein, or is employed by the party

       who produced the information, document, or thing, or if the producing party consents to

       such disclosure;

               f)      Vendors retained by or for the parties to assist in preparing for pretrial

       discovery, trial, and/or hearings including, but not limited to, court reporters, litigation

        support personnel, jury consultants, individuals to prepare demonstrative and audiovisual

        aids for use in the courtroom or in depositions or mock jury sessions, as well as their

        staff, stenographic, and clerical employees whose duties and responsibilities require



                                                 3
   Case
    Case7:20-cv-07805-KMK-JCM  Document28-1
         7:20-cv-07805-KMK-JCM Document 29 Filed
                                            Filed 03/16/21
                                                  03/15/21 Page
                                                           Page 44 of
                                                                   of 10
                                                                      10




       access to such materials; and

               g)      The parties. In the case of parties that are corporations or other business

       entities, "party" shall mean executives who are required to participate in decisions with

       reference to this lawsuit.

       5.      Confidential material shall be used only by individuals permitted access to it

under Paragraph 4. Confidential material, copies thereof: and the information contained therein,

shall not be disclosed in any manner to any other individua~ until and unless (a) outside counsel

for the party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders

such disclosure.

       6.      With respect to any depositions that involve a disclosure of Confidential material

of a party to this action, such party shall have until thirty (30) days after receipt of the deposition

transcript within which to inform all other parties that portions of the transcript are to be

designated Confidential, which period may be extended by agreement of the parties. No such

deposition transcript shall be disclosed to any individual other than the individuals described in

Paragraphs 4(a), (b), (c), (d) and (f) above and the deponent during these thirty (30) days, and no

individual attending such a deposition shall disclose the contents of the deposition to any

individual other than those described in Paragraphs 4(a), (b), (c), (d) and (f) above during said

thirty (30) days. Upon being informed that certain portions of a deposition are to be designated

as Confidential, all parties shall immediately cause each copy of the transcript in its custody or

control to be appropriately marked and limit disclosure of that transcript in accordance with

Paragraphs 3 and 4.

        7.      Material produced and marked as Attorneys' Eyes Only may be disclosed only to

the individuals described in Paragraphs 4(a), (b), (c), (d), and (f) and to such other persons as



                                                   4
   Case
    Case 7:20-cv-07805-KMK-JCM  Document28-1
          7:20-cv-07805-KMK-JCM Document 29 Filed
                                             Filed 03/16/21
                                                   03/15/21 Page
                                                            Page 55 of
                                                                    of 10
                                                                       10




counsel for the producing party agrees in advance or as Ordered by the Court. Furthermore, any

deponent may be shown or examined on any information, document or thing designated

Attorneys' Eyes Only if it appears that the witness authored or received a copy of it, was

involved in the subject matter described therein, or if the producing party consents to such

disclosure

       8.     If counsel for a party receiving documents or information designated as

Confidential or Attorneys' Eyes Only hereunder objects to such designation of any or all of such

items, the following procedure shall apply:

               a)     Counsel for the objecting party shall serve on the designating party or

       third party a written objection to such designation, which shall describe with particularity

       the documents or information in question and shall state the grounds for objection.

       Counsel for the designating party or third party shall respond in writing to such objection

       within 14 days, and shall state with particularity the grounds for asserting that the

       document or information is Confidential or Attorneys' Eyes Only. If no timely written

       response is made to the objection, the challenged designation will be deemed to be void.

       If the designating party or nonparty makes a timely response to such objection asserting

       the propriety of the designation, counsel shall then confer in good faith in an effort to

       resolve the dispute.

               b)     If a dispute as to a Confidential or Attorneys' Eyes Only designation of a

       document or item of information cannot be resolved by agreement, the proponent of the

       designation being challenged shall present the dispute to the Court initially by telephone

        or letter, in accordance with the Court's Local Rule, before filing a formal motion for an

        order regarding the challenged designation. The document or information that is the



                                                 5
   Case
   Case 7:20-cv-07805-KMK-JCM Document28-1
        7:20-cv-07805-KMK-JCM Document 29 Filed
                                           Filed 03/16/21 Page 66 of
                                                 03/15/21 Page    of 10
                                                                     10




       subject of the filing shall be treated as originally designated pending resolution of the

       dispute.

       9.      All requests to seal documents filed with the Court shall comply with any Local

Civil Rules.

       10.     If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential or Attorneys' Eyes Only information, it may do so only after giving notice

to the producing party and as directed by the Court.

       11.     To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of

whether the information, document or thing was so designated at the time of disclosure, shall not

be deemed a waiver in whole or in part of a party's claim of confidentiality, either as to the

specific information, document or thing disclosed or as to any other material or information

concerning the same or related subject matter. Such inadvertent or unintentional disclosure may

be rectified by notifying in writing counsel for all parties to whom the material was disclosed

that the material should have been designated Confidential within a reasonable time after

disclosure. Such notice shall constitute a designation of the information, document, or thing as

Confidential under this Discovery Confidentiality Order.

        12.       When the inadvertent or mistaken disclosure of any information, document, or

thing protected by privilege or work-product immunity is discovered by the producing party and

brought to the attention of the receiving party, the receiving party's treatment of such material

shall be in accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or

mistaken disclosure of such information, document, or thing shall not by itself constitute a

waiver by the producing party of any claims of privilege or work-product immunity. However,



                                                 6
   Case 7:20-cv-07805-KMK-JCM Document 29 Filed 03/16/21 Page 7 of 10
    Case 7:20-cv-07805-KMK-JCM Document 28-1 Filed 03/15/21 Page 7 of 10




nothing herein restricts the right of the receiving party to challenge the producing party's claim of

privilege if appropriate within a reasonable time after receiving notice of the inadvertent or

mistaken disclosure.

        13.    No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a

non-confidential basis, shall be deemed or considered to be Confidential material under this

Discovery Confidentiality Order.

        14.    This Discovery Confidentiality Order shall not deprive any party of its right to

object to discovery by any other party or on any otherwise permitted ground. This Discovery

Confidentiality Order is being entered without prejudice to the right of any party to move the

Court for modification or for relief from any of its terms.

        15.    This Discovery Confidentiality Order shall survive the termination of this action

and shall remain in full force and effect unless modified by an Order of this Court or by the

written stipulation of the parties filed with the Court.

        16.    Upon final conclusion of this litigation, each party or other individual subject to

the terms hereof shall be under an obligation to assemble and to return to the originating source

all originals and unmarked copies of documents and things containing Confidential material and

to destroy, should such source so request, all copies of Confidential material that contain and/or

constitute attorney work product as well as excerpts, summaries, and digests revealing

Confidential material; provided, however, that counsel may retain complete copies of all

transcripts and pleadings including any exhibits attached thereto for archival purposes, subject to

the provisions of this Discovery Confidentiality Order. To the extent a party requests the return



                                                   7
   Case 7:20-cv-07805-KMK-JCM Document 29 Filed 03/16/21 Page 8 of 10
    Case 7:20-cv-07805-KMK-JCM            Document 28-1 Filed 03/15/21 Page 8 of 10




of Confidential material from the Court after the final conclusion of the litigation, including the

exhaustion of all appeals therefrom and all related proceedings, the party shall file a motion

seeking such relief

IT IS SO ORDERED .

Dated: March ~ ' 2021

                                             Hon. Kenneth M. Karas, U.S. District Judge




                                                 8
     Case
      Case7:20-cv-07805-KMK-JCM  Document28-1
           7:20-cv-07805-KMK-JCM Document 29 Filed
                                              Filed 03/16/21
                                                    03/15/21 Page
                                                             Page 99 of
                                                                     of 10
                                                                        10




                                           EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEGAN MILITELLO, as administrator of the
Estate of Elizabeth Militello, on behalf of herself
and all others similarly situated,

               Plaintiff{ s),
                                                            Case No.: 7:20-cv-07805-K.MK
V.

CLIENT SERVICES INC.; CSI INTERCO, LLC;
and JOHN DOES 1-25,

               Defendant( s).


I, _ _ _ _ _ _ _ _ _ _ _ _ _ , being duly sworn, state that:

          1.   My address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          2.   My present employer is _ _ _ _ _ _ _ _ _ _ _ and the address ofmy

          present employment is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

          3.   My present occupation or job description is _ _ _ _ _ _ _ __

          4.   I have carefully read and understood the prov1s1ons of the Discovery

Confidentiality Order in this case signed by the Court, and I will comply with all provisions of

the Discovery Confidentiality Order.

          5.   I will hold in confidence and not disclose to anyone not qualified under the

Discovery Confidentiality Order any Confidential Material or any words, summaries, abstracts,

or indices of Confidential Information disclosed to me.

          6.   I will limit use of Confidential Material disclosed to me solely for purpose of this

action.



                                                  9
   Case
   Case 7:20-cv-07805-KMK-JCM Document28-1
        7:20-cv-07805-KMK-JCM Document 29 Filed
                                           Filed 03/16/21 Page 10
                                                 03/15/21 Page 10ofof10
                                                                      10




       7.     No later than the final conclusion of the case, I will return all Confidential

Material and summaries, abstracts, and indices thereof which come into my possession, and

documents or things which I have prepared relating thereto, to counsel for the party for whom I

was employed or retained.

       I declare under penalty of perjury that the foregoing 1s true and correct.

Dated: - - - - - - - - - - -


                                            [Name]




                                               10
